DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 22 November 2021.
2.  Claims 25-33, 35-38 and 40-52 are pending in the application.
3.  Claims 25-33, 35-38 and 40-52 have been allowed.
4.  Claims 1-24, 34 and 39 have been cancelled.
Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) filed on 15 September 2021.
Terminal Disclaimer
6.  The terminal disclaimer filed on 22 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,200,371 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
7.  Claims 25-33, 35-38 and 40-52 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant has incorporated allowable subject matter from dependent claim 39 into independent claims 25 and 35.  The applicant has incorporated allowable subject matter from dependent claim 48 into independent claims 45 and 50.  Since the independent claims contain allowable subject matter the application has been allowed.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
8.  The following references have been considered relevant by the examiner:
A.  Zaid et al US 2011/0112969 A1 directed to a vehicle reservation from a wireless communication device that is received, the vehicle reservation is authenticated, and access to the vehicle is provided after authenticating the vehicle reservation [abstract].
B.  Saed et al US 2015/0264017 A1 directed to performing a remote control operation in a vehicle [abstract].
C.  Simmons US 2015/0045013 A1 is directed towards employing wireless transmission of encrypted signals of multiple levels when transmitting commands for operation and control of a vehicle [0003].
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492